Citation Nr: 1204153	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-18 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left knee disability as a residual of a gunshot wound.

2.  Entitlement to an initial rating higher than 10 percent for a low back disability, specifically, for degenerative joint disease (DJD) of the lumbar spine. 

3.  Entitlement to an initial rating higher than 10 percent for left hip bursitis.

4.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating higher than 10 percent for coronary artery disease (CAD).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the RO in Atlanta, Georgia.  In a June 2004 decision, the RO granted service connection and a 10 percent rating for a low back disability effective June 27, 2003.  The RO also granted service connection and a 10 percent rating for left hip bursitis effective June 27, 2003, granted service connection and a 10 percent rating for PTSD effective January 12, 2004, and granted service connection and a 0 percent (i.e., noncompensable) rating for scarring from a gunshot wound of the left knee effective June 27, 2003.  As well in that decision, the RO denied increased ratings for a left knee disability as a residual of that gunshot wound, which at the time was rated as 0-percent disabling, so noncompensable, and for tinnitus, rated as 10-percent disabling.  The RO also denied service connection for a right leg disorder, CAD, hypertension, a left foot/ankle disorder, bilateral hearing loss, hypercholesterolemia, and disability from exposure to Agent Orange.  (That decision also mistakenly denied a claim for a total disability rating based on individual unemployability (TDIU), but this was later corrected).

In July 2004, the Veteran submitted a statement agreeing with the denials of an increased rating for his tinnitus and for a TDIU, but disagreeing with the denials of his remaining claims.  Subsequently, however, during his December 2004 hearing, he withdrew his appeals for service connection for hypercholesterolemia and for disability resulting from exposure to Agent Orange.  38 C.F.R. § 20.204 (2011). 

In another decision since issued in May 2006, the RO granted service connection for bilateral hearing loss.  In that decision, the RO also granted a higher 30 percent rating for the PTSD effective July 31, 2003, granted a higher 10 percent rating for the left knee scarring effective July 31, 2003, and granted a higher 10 percent rating for the residuals of the gunshot wound to the left knee effective July 31, 2003.  The Veteran continued to appeal, requesting even higher ratings for his PTSD, left knee scarring, and for the residuals of the gunshot wound to his left knee.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

A statement of the case (SOC) was issued in May 2006.  In his June 2006 substantive appeal (on VA Form 9), the Veteran indicated that he was content with the 10 percent rating assigned for his left knee scarring, and he did not and has not disagreed with the initial rating and effective date assigned for his bilateral hearing loss.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).  So those claims also are no longer at issue.

Hearings were held at the RO in December 2004 before a local decision review officer (DRO) and in August 2009 before the undersigned Veterans Law Judge of the Board. 


In a January 2010 decision, the Board denied the claims for service connection for a left foot/ankle disability, right leg disability, and cardiovascular disorder, including hypertension and CAD.  Because, however, the remaining claims required further development before being decided on appeal, the Board remanded these remaining claims for higher ratings for the left knee gunshot wound residuals, DJD of the low back, left hip bursitis, and PTSD to the Appeals Management Center (AMC).

In a decision since issued in June 2011, on remand, the RO in Huntington, West Virginia, granted service connection and a 10 percent rating for CAD, status post coronary artery bypass graft (CABG) times six, and granted service connection and a noncompensable rating for a residual scar associated with this heart disability.  These awards were made based on the recent addition of ischemic heart disease to the list of diseases at 38 C.F.R. § 3.309(e) presumptively associated with exposure to an herbicide agent during service (namely, the dioxin in Agent Orange).  And the Veteran since has submitted a June 2011 statement, in response, which the Board liberally construes as a notice of disagreement (NOD) with this 10 percent rating initially assigned for his CAD.  See 38 C.F.R. § 20.201 (2011).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the claimant desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  He has not received an SOC concerning this "downstream" claim, however, or had opportunity in response to also file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect an appeal of this additional claim to the Board, so the Board is remanding - rather than merely referring - this claim to the RO via the AMC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

That said, the Board is going ahead and deciding the remaining claims for higher ratings for the left knee gunshot wound residuals, DJD of the low back, left hip bursitis, and PTSD.

FINDINGS OF FACT

1.  The Veteran's left knee disability has been manifested by no more than slight recurrent subluxation or lateral instability, and painful motion, but even considering this pain flexion of this knee is not limited to 60 degrees or less or extension to at least 5 degrees, and it was not until October 2009 that it was first shown objectively that he also has arthritis in this knee.

2.  His left hip bursitis is manifested by painful movement, but not flexion limited to 30 degrees, extension to 5 degrees, or abduction lost beyond 10 degrees.

3.  His low back disability is manifested by DJD of the lumbar segment of his spine and consequent intermittent pain; but, objectively, he has had forward flexion of his lumbar spine to approximately 70 degrees, at worst, with no ankylosis, and with spasms only intermittently.  There also is no evidence of lumbosacral strain with muscle spasm on extreme forward bending, or unilateral loss of lateral spine motion in the standing position, or of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  He also has not had any incapacitating episodes.

4.  His PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 



CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 percent for the left knee disability (that is, for the instability component).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2011).

2.  Because, however, there has been the required radiographic confirmation of arthritis in this knee since October 2009, the Veteran also is entitled to a separate 10 percent rating for this additional left knee disability. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5260, 5261. 

3.  The criteria are not met, however, for an initial rating higher than 10 percent for his left hip bursitis. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DCs 5003, 5019, 5251-5253.

4.  The criteria also are not met for an initial rating higher than 10 percent for his low back disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC 5292, 5295 (2002); 38 C.F.R. § 4.71a, DC 5003, 5010, 5242 (2011). 

5.  As well, the criteria are not met for an initial rating higher than 30 percent for his PTSD.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, DC 9411. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).


The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, at 1281.

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) as concerning the initial claims for service connection and the claim for an increased rating for the service-connected left knee disability was sent to the Veteran in September 2003, so prior to initially adjudicating these claims and, thus, in the preferred sequence.  The letter informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  In cases, as here, with respect to the claims for higher ratings for the left hip disability, low back disability, and PTSD, where the increased-rating claims arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claims since have been granted and he has appealed this "downstream" issue concerning the initial ratings assigned for these disabilities, the underlying claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once an NOD has been filed contesting the "downstream" issue of the initial ratings assigned for the disabilities, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC in May 2006, also SSOCs in April and November 2011 discussing these downstream claims for higher initial ratings, citing the applicable statutes and regulations, and providing reasons and bases for not assigning higher ratings (or even higher ratings if the ratings were increased during the pendency of this appeal).  He also received additional notice by way of letters dated in March 2006, October 2008, and February 2010.  Moreover, these claims, and his claim for an increased rating for his left knee disability, also were most recently readjudicated in the November 2011 SSOC, so since providing all required notice.  See Mayfield, supra.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), VA outpatient treatment records, and arranged for several VA compensation examinations - in October 2003, March 2010 and April 2010, to assess and reassess the severity of his left knee gunshot wound residuals, DJD of the lower back, left hip bursitis, and PTSD, which, as mentioned, are now the determinative downstream issues.  Notably, the Board primarily remanded these claims in January 2010 so the AMC could arrange for the additional March and April 2010 VA examinations.  There was compliance with this remand directive since the reports of those examinations contain the findings and additional information needed to determine whether the ratings for these disabilities should be increased.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 268 (1998); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 


Only if the record is found to be inadequate or there is a suggestion that the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examinations for these disabilities were in March and April 2010, pursuant to the Board's January 2010 remand directive, so less than a year ago.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  And in November 2011, the Veteran indicated he had no additional evidence or information to submit.

The Board therefore is satisfied that VA has provided all assistance required by the VCAA concerning these claims.  38 U.S.C.A. § 5103A.

II.  Governing Statutes, Regulations and Case law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When rating a service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  And since the Veteran's claims for higher ratings for his low back disability, left hip bursitis and PTSD arise from his disagreement with the initial ratings assigned for these disabilities following the granting of service connection for them, some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  But see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since expanding this concept even to claims for increased ratings that do not involve initial ratings).  Hence, the Board also is considering the potential for a staged rating with respect to the claim for an increased rating for the residuals of the gunshot wound of the left knee.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).


The Board has reviewed all of the relevant evidence in the Veteran's claims file, so all pertinent evidence has been considered.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

III.  Entitlement to an Increased Rating for the Left Knee Disability

His claim for an increased rating for this disability was received on June 27, 2003.  And as reason or justification for assigning a higher rating, he says he has pain, stiffness (so limitation of motion), and giving way (so instability) in this knee.

The RO rated this disability as noncompensable prior to July 31, 2003 under DC 7805, and instead as 10-percent disabling since under DC 5257.

DC 7805 pertains to scars, and the Veteran now has a separate 10 percent rating for his left knee scar under DC 7804, which also pertains to scars.  He has expressed his satisfaction and contentment with this 10 percent rating for this scar under this other DC.  See again his June 2006 substantive appeal (on VA Form 9).  So the rating for this scar is no longer at issue in this appeal.  38 C.F.R. § 20.204.

His STRs dated in February 1968 reflect that he sustained a small superficial gunshot wound anterior to his left patella in late January 1968, which was later debrided, irrigated and sutured.  There was no artery or nerve involvement.  On separation examination in June 1969, there was a well-healed scar of the anterior left patella, with no other sequelae (i.e., residuals).


Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved - which, here, since involving the knee, are DC 5260 concerning knee and leg flexion and DC 5261 concerning knee and leg extension.  38 C.F.R. § 4.71a, DC 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation also will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A higher 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a , DC 5003.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg and knee warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, and a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg and knee warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, and a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

DC 5257 concerns "other" impairment of the knee and provides for assignment of a 10 percent rating when there is recurrent subluxation or lateral instability resulting in slight disability, a 20 percent rating when there is moderate disability, and a 30 percent rating when there is severe disability.

VA's Rating Schedule does not define these words "slight," "moderate" and "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel  has held that a claimant who has arthritis and instability of the same knee may be rated separately under DCs 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

More recently, VA's General Counsel additionally held that separate ratings may be assigned, as well, for limitation of knee extension and flexion of the same knee. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).


Turning now to the facts of this particular case.  A September 2003 VA outpatient treatment record reflects that the Veteran complained of an unstable left knee.  He said his knee sometimes gave out and he was unable to walk properly, and then it hurt for days.  On physical examination of this knee, there was crepitation, though no swelling or redness, and mild tenderness on the medial side of the patella.  The diagnostic assessment was left knee osteoarthritis; an X-ray was planned.  The October 2003 X-ray of this knee showed no fracture, dislocation or other bony pathology.

During an October 2003 VA examination, the Veteran complained of left knee pain requiring a brace and causing limping.  He denied treatment for this condition and said the condition did not result in time lost from work.  He reported that he was retired.  On examination, his gait was abnormal, with limping favoring his left knee.  He said he required a brace for ambulation because of pain and instability.  General appearance of this knee was within normal limits.  Range of motion of this knee was from 0 to 100 degrees, extension to flexion, with pain at 0 degrees and at 100 degrees (so at the endpoints of knee motion).  Range of motion was additionally limited by pain and pain had the major functional impact.  However, range of motion was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  Drawer and McMurray's tests of this knee were within normal limits.  There was crepitus of this knee.  An X-ray was within normal limits.

The report of a November 2004 magnetic resonance imaging (MRI) scan of the left knee at DeKalb Medical Center reflects that there was minimal knee effusion of questionable significance, no evidence of significant internal derangement of the knee, and a suggestion of minimal subcutaneous edema in the knee anterior to the patella.


On VA examination in March 2010, the examiner stated that the claims file was reviewed for the pertinent history.  The Veteran complained of constant left knee pain, averaging at a level of 8 on a scale of 1 to 10, though it was level 6 that day.  His pain was alleviated by keeping his leg straight, but aggravated by bending or driving for long periods.  An X-ray in October 2009 had revealed mild degenerative changes of this knee, vascular calcification, and small suprapatellar effusion.  He said this knee had not changed since his last examination.  He reported pain and pain on motion, but denied weakness, stiffness, swelling, heat, redness, instability/giving way, locking and fatigability.  He also denied lack of endurance or additional limitation on repetitive use.  As well, he denied use of a brace and dislocation and subluxation.  But he reported pain/weakness/limitation of motion.

On objective physical examination, the examiner noted that crepitation was not evidenced.  Range of motion was from 0 to 140 degrees, times three, when performed passively, with resistance and repetitively.  There was pain throughout motion.  The examiner stated the Veteran had pain but no fatigue, weakness, lack of endurance, instability or incoordination with the above repeated range of motion.  There was no additional loss of joint function or motion with use due to pain with repeated ranges of motion.  The examiner indicated that knee ligament stability was good.  Drawer test was positive, and McMurray's test was normal.  The diagnosis was left knee gunshot wound, healed, with degenerative changes and chronic left knee strain.

These records show the Veteran only has had, at most, "slight" instability of his left knee since the filing of this increased-rating claim and, indeed, since even the immediately preceding year.  See Hart, supra (indicating that, when determining whether there have been distinct time periods during which the service-connected disability has exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See also 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), indicating the Veteran could receive a higher rating from this earlier date, that is, up to one year immediately preceding the filing of his increased-rating claim, if it was factually ascertainable within this immediately preceding year that a higher rating was warranted.  Such is not the case, however, especially since objective testing for instability (Drawer test, McMurray's test, Lachman's test, etc.) for the most part has been within normal limits, though at times suggestive of instability or subluxation.  But even when the findings have been positive, there just has been relatively minimal instability or subluxation.  So the Veteran is entitled to at most a 10 percent rating under DC 5257.

On examination in October 2003, Drawer and McMurray's tests of the left knee were within normal limits.  The November 2004 MRI scan of the left knee also showed no internal derangement of the knee.  And in March 2010 knee ligament stability was described as good.  So although Drawer test was positive during that examination, McMurray's test was still normal.  These findings do not demonstrate more than slight recurrent subluxation or lateral instability, and thus, a higher 20 percent rating is not warranted under DC 5257.

The Board also has considered whether an increased rating is warranted under any other applicable DC.  Osteoarthritis of the left knee was diagnosed as far back as October 2003, although X-rays of this knee during that same month were within normal limits or essentially unremarkable, showing no evidence of fracture, dislocation or other bony pathology.  Arthritis must be objectively confirmed by 
X-ray.  38 C.F.R. § 4.71a, DCs 5003 and 5010.  And it was not until several years later, in October 2009, when an additional X-ray of this knee confirmed the Veteran has arthritis in it.  Even so, he has never had sufficient limitation of motion in this knee since one year prior to filing this increased-rating claim to warrant even the most minimum 0 percent (i.e., noncompensable) ratings under DCs 5260 and 5261, much less the most minimum compensable rating of 10 percent under these codes, for either limitation of flexion or extension.  Indeed, he has at all times continued to have completely normal extension to 0 degrees, and his flexion, even worst case, has been limited to 100 degrees, and he did not begin experiencing pain until the terminal endpoint of this motion, so not until the 100-degree mark.  Thus, even taking into account his pain, it has not so affected his range of motion as to in turn suggest additional functional limitation comparable to that required for a 10 percent rating under DCs 5260 and 5261.

During his most recent VA examination in March 2010, range of motion was from 0 degrees of extension to 140 degrees flexion, so entirely normal.  Whereas during his prior VA examination in October 2003 his range of motion was from 0 degrees of extension, so also entirely normal, but instead to just 100 degrees of flexion rather than to the normal 140 degrees.  Still, though, such findings do not meet the criteria for even a 0 percent rating under DCs 5260 and 5261, again, even when considering his pain since, as mentioned, it did not occur until the terminal endpoints of this range of motion.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at *11; see 38 C.F.R. § 4.40.  The VA examiners also have indicated there is not premature or excess fatigability, weakness or incoordination of the type contemplated by DeLuca.  Moreover, since the Veteran has at all times had normal extension of his left knee, there is no limitation of extension to assign a separate rating for this, that is, in addition to a rating for limitation of flexion.  See again VAOPGCPREC 9-2004.

The evidence also fails to establish ankylosis, so DC 5256 is not for application.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Similarly, as the evidence fails to demonstrate impairment of the tibia or fibula, a higher rating is not possible under DC 5262.  There equally is no showing of genu recurvatum, so DC 5263 is inapplicable.


But having said all of that, because the initial suspicions of left knee osteoarthritis eventually were substantiated by X-ray in October 2009, the Veteran is entitled to a separate 10 percent rating for this additional left knee disability under DC 5003, that is, apart from the existing 10 percent rating for his recurrent subluxation or lateral instability of this knee under DC 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).  DC 5003 provides for assignment of this minimum compensable rating of 10 percent, even when, as here, the Veteran does not have sufficient limitation of motion to otherwise warrant this rating under DCs 5260 and 5261.

Because, however, he has never met the requirements for a rating higher than 10 percent since one year prior to filing this increased-rating claim, either for his recurrent subluxation and lateral instability under DC 5257 or osteoarthritis under DC 5003, he is at most entitled to this 10 percent additional rating as of October 2009, when it was objectively confirmed he has arthritis in this knee.  See Harper v. Brown, 10 Vet App 125, 126 (1997) (discussing the three possible effective dates that may be assigned for a higher rating or increased compensation depending on the facts of the particular case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

IV.  Entitlement to a Higher Initial Rating for the Left Hip Bursitis

The Veteran also contends that his left hip disability is more disabling than currently rated.  He complains of constant left hip pain, including when walking.

The RO has rated his left hip bursitis as 10-percent disabling under DCs 5019-5255.

Bursitis also is rated based on limitation of motion of the affected joint, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5019. 

A 10 percent rating is assigned for extension of the thigh limited to 5 degrees.  38 C.F.R. § 4.71a , DC 5151.  A 10 percent rating is warranted when flexion of the thigh is limited to 45 degrees; a 20 percent rating is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5152.  Impairment of the thigh, with limited rotation and unable to toe-out more than 15 degrees, or with limited adduction and cannot cross the legs, is rated 10 percent; a 20 percent rating is warranted when abduction is limited with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253. 

At an October 2003 VA examination, range of motion of the left hip was as follows:  flexion to 110 degrees, with pain at 90 degrees, extension to 20 degrees with pain at 20 degrees, adduction to 25 degrees with pain at 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Range of motion was additionally limited by pain and pain had the major functional impact.  Range of motion on the left was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  An X-ray of the left hip was within normal limits.  The diagnosis was left hip bursitis.  The subjective factors were history of pain and asymmetric weight bearing, limping.  The objective factors were pain and loss of range of motion.

On VA examination in March 2010, the examiner stated the claims file had been reviewed for the pertinent history.  The Veteran complained of left hip pain and said his hip hurt when he sat or drove for a long time.  His then current pain was 0/10, but averaged 5 out of 10 daily.  He took pain medication.  His pain was alleviated by standing.  He said his left hip was unchanged since his last examination.  He reported pain and pain on motion, but he denied weakness, stiffness, swelling, heat, redness, instability/giving way, locking and fatigability.  He also denied lack of endurance or additional limitation on repetitive use.  He denied flare-ups because he had constant pain.  He denied dislocation and subluxation.  He also reported pain/weakness/limitation of motion of this hip.  

On objective physical examination, range of motion was as follows:  flexion from 0 to 100 degrees times three, passively, with resistance and repetitively with pain at 100 degrees, extension from 0 to 30 degrees times three, passively, with resistance and repetitively with no pain, adduction from 0 to 25 degrees times three, passively, with resistance and repetitively with no pain, abduction from 0 to 45 degrees times three, passively, with resistance and repetitively with no pain, external rotation from 0 to 60 degrees times three, passively, with resistance and repetitively with no pain, and internal rotation from 0 to 40 degrees times three, passively, with resistance and repetitively with no pain.  He had pain only with flexion, but no fatigue, weakness, lack of endurance, instability or incoordination with the above repeated range of motion.  There was no additional loss of joint function or motion with use due to pain with repeated ranges of motion.  A hip X-ray in October 2009 showed minimal early degenerative change of the left hip joint.  The diagnosis was left hip DJD, stable, with no change since the previous examination.

The Board finds that the examinations fully considered the effects of the Veteran's pain and the point at which he could not move his left hip because of such pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Throughout the rating period on appeal, the evidence shows that, since the effective date of service connection, range of motion of this hip has been only minimally restricted.  Even when the effects of pain, weakness, incoordination and fatigability are considered, the reported degrees of motion of the left hip do not support more than a 10 percent rating for the left hip disability under the cited DCs.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra. 

The Board also has considered whether an increased rating for the left hip disability is warranted under any alternate DC.  However, as the evidence fails to establish ankylosis, DC 5250 is not for application.  Similarly, as the evidence does not show flail joint or impairment of the femur, DCs 5254 and 5255 are inapplicable.

The weight of the evidence demonstrates that the left hip disability warrants no more than the 10 percent rating now in effect.  Since the effective date of service connection, there have been no identifiable periods of time during which the disability has warranted higher ratings, and thus the Board cannot "stage" the rating.  See Fenderson, supra.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 

V.  Entitlement to a Higher Initial Rating for the Low Back Disability

As concerning this disability, the Veteran complains of pain, especially on forward flexion, and says he cannot sit or stand for prolonged periods.  

His claim for service connection for this low back disability secondary to his service-connected left knee disability was received on July 31, 2003.  The RO has rated this disability - specifically, the DJD of his lumbar spine, as 10-percent disabling since June 27, 2003, under DC 5010, so apparently on the basis that this disability is manifested by arthritis with associated painful or limited motion.

As already explained, arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings in turn will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 


The Rating Schedule has been revised with respect to evaluating disabilities of the spine.  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because the rating decision on appeal assigned an effective date of June 27, 2003 for the award of service connection for the Veteran's low back disability, both the former and revised schedular criteria will be considered.  However, VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, can be applied only prospectively for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  Prior to the effective date of the change in the regulation, the Board can apply only the prior version of the regulation.  VAOPGCPREC 3-2000.

Under the prior DC 5292, a 10 percent evaluation was assigned for slight limitation of motion, 20 percent for moderate limitation of motion and 40 percent for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  Alternatively, under the prior version of DC 5295, lumbosacral strain with slight subjective symptoms only warranted a 10 percent evaluation.  A 20 percent evaluation was indicated where there was evidence of lumbosacral strain with muscle spasm on extreme forward bending, or a unilateral loss of lateral spine motion in the standing position.  A 40 percent evaluation was indicated where there was evidence of severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of the joint space, or with some of the aforementioned characteristics accompanied by abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Effective September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine came into play.  38 C.F.R. § 4.71a, DC 5242 (2011).  DC 5242 specifically pertains to degenerative arthritis of the spine.  With or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  a 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242.  Note (1) requires consideration also of any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, backward extension from zero to 30 degrees, left and right lateral flexion (side bending) from zero to 30 degrees, and left and right lateral rotation (twisting) from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, backward extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.

At an October 2003 VA examination, range of motion of the thoracolumbar spine was as follows:  flexion to 90 degrees with pain at 90 degrees, extension to 25 degrees with pain at 25 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 45 degrees.  Range of motion was additionally limited by pain and pain had the major functional impact.  Range of motion of the spine was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  There was no ankylosis and no signs of intervertebral disc syndrome (IVDS).  On objective physical examination, muscle spasm was present, and there was tenderness.  Straight-leg raising was negative on the right and left.  A neurological examination of the lower extremities revealed the following findings:  motor function was within normal limits, sensory function was within normal limits, and reflexes of both lower extremities were 2+ at the ankles and knees.  An X-ray of the lumbar spine showed facet arthropathy at L5-S1.  The diagnosis was DJD (facet joint arthropathy).

On VA examination in March 2010, the examiner noted that the claims file was reviewed for the pertinent history.  The Veteran reported that his back hurt when getting into and out of the car.  His pain was alleviated by standing, but aggravated by bending, or sitting for long periods.  Since his last examination he said his low back condition was the same and had not changed.  He reported lower lumbar pain that was a level of 7 on a scale of 1 to 10.  He reported daily flare-ups that lasted one hour.  He denied incapacitating episodes in the past 12 months.  On examination, range of motion was as follows:  forward flexion to 70 degrees times three, passive, against resistance and repetitive, with pain at 70 degrees, extension to 30 degrees times three, passive, against resistance and repetitive, with no pain, right and lateral flexion to 30 degrees times three, passive, against resistance and repetitive, with no pain, and right and left lateral rotation to 30 degrees times three, passive, against resistance and repetitive, with no pain.  The Veteran had pain only with forward flexion, and had no fatigue, weakness, lack of endurance, instability or incoordination with the above repeated ranges of motion.  There was no additional loss of joint function or motion with use due to pain with repeated ranges of motion.  The examiner indicated that there was no postural abnormality, no fixed deformity, no abnormality of musculature, no spasm/guarding/tenderness with preserved spinal contour and normal gait, no spasm/guarding/tenderness with abnormal gait/spinal contour/scoliosis/reversed, and no lordosis or kyphosis.  A neurological examination was normal, as was a motor examination.  


An X-ray of the lumbar spine confirmed the vertebral bodies were of normal height and well-aligned.  There were small anterior hypertrophic spurs at L1-L2 and 
L2-L3.  The intervertebral disc spaces were relatively well-preserved, and the facet joints were well-aligned.  There was sclerosis of the facet joints at L4-L5 and 
L5-S1.  The posterior elements were intact.  The examiner diagnosed lumbar spine degenerative disc disease (DDD), stable, with no change from the prior examination.

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that his low back disability is appropriately evaluated as 10-percent disabling under both the old and new rating criteria.  During his May 2003 VA examination, his motion was only slightly limited, with flexion to 90 degrees, backward extension to 25 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 45 degrees.  So only his backward extension was less than normal, and it was only 5 degrees less than normal since usually to 30 degrees; his range of motion in all other directions was either normal or exceeding normal.  Neurological examination also was entirely normal and he denied having any radiation down his legs, numbness, or tingling.  An X-ray of his lumbar spine showed facet arthropathy at L5-S1.  Muscle spasms also were confirmed.  But his existing 10 percent rating contemplates such as situation when there are at most slight subjective symptoms only or slight limitation of motion.  The evidence does not reflect lumbosacral strain with muscle spasm on extreme forward bending, or a unilateral loss of lateral spine motion in the standing position, or moderate limitation of motion to support a higher evaluation under DCs 5292 or 5295 (2002).

Moreover, with respect to the revised criteria, the October 2003 and March 2010 VA examinations do not reflect forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  To the contrary, his forward flexion has been limited to 70 degrees at worst.  During his March 2010 examination, he had limitation of flexion, but still full range of motion in all other directions, with no pain, and range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use with 3 repetitions.  Although there was pain on forward flexion in March 2010 upon physical examination, there was no objective evidence of spasm, weakness, tenderness, or incoordination.  Further, the examiner found no postural abnormality, no fixed deformity, no abnormality of musculature, no spasm/guarding/tenderness with preserved spinal contour and normal gait, no spasm/guarding/tenderness with abnormal gait/spinal contour/scoliosis/reversed, and no lordosis or kyphosis.  A neurological examination was normal, as well, as was a motor examination.   Moreover, even considering the Veteran's subjective complaints of pain on forward flexion, the medical evidence of record does not demonstrate pain or additional limitation of motion in response to repetitive motion that would support an increased evaluation.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2011).

As for separate evaluations of the chronic orthopedic and neurologic manifestations associated with his low back disability, there are no additional described neurologic manifestations that would warrant a compensable rating if evaluated separately.  Neurological examination was grossly normal during both VA examinations.  Thus, despite the diagnosis of DDD, that is, in addition to DJD, additional separate neurological ratings are not warranted.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1); 4.124a, DC 8520.

And since there is DDD, i.e., IVDS, the Board also has considered whether a higher rating is warranted via application of DC 5243.  This DC provides that IVDS may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for IVDS based on incapacitating episodes provides for a 10 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the last 12 months.  A 20 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  But Note (1) to DC 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."  And although the medical evidence shows the Veteran was recently diagnosed with DDD in March 2010, there is no evidence of incapacitating episodes according to this regulatory definition.  Indeed, to the contrary, during his March 2010 VA examination, the Veteran expressly denied having experienced any incapacitating episodes during the past 12 months.  As such, DC 5243 cannot serve as grounds for increasing the rating for his low back disability.  There are no other relevant code sections for consideration.

While the Veteran has reported subjective complaints including pain, the objective medical findings on examination are of greater probative value than his allegations regarding the severity of his lumbar spine disability.  The 10 percent rating already in effect makes provision for his pain, and most of the other relevant factors in rating his disability, including the measurement of his range of motion, whether he has associated neurological manifestations, etc., are based on objective testing and the results.

For these reasons and bases, the preponderance of the evidence is against this claim, so the benefit-of-the-doubt rule is inapplicable, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 54-56. 

VI.  Entitlement to a Higher Initial Rating for the PTSD

The Veteran's PTSD has been rated as 30-percent disabling throughout the rating period on appeal.  Although, as mentioned, the initial rating for the PTSD has been increased during the pendency of this appeal, from 10 to 30 percent, he believes he is entitled to an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that, absent express indication otherwise, it is presumed he is seeking the highest possible rating for this disability).  His PTSD is rated under the General Rating Formula for Mental Disorders - but, specifically, under 38 C.F.R. § 4.130, DC 9411.


 In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Under this General Rating Formula, a 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

In order to obtain the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 


An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001). 


In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of the individual.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130. 

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

VA outpatient treatment records dated from 2003 to 2006 reflect occasional treatment for PTSD and depressive disorder.  An August 2003 VA outpatient treatment record reflects that the Veteran requested a PTSD evaluation.  He complained of daily flashbacks, sleep difficulties, and depression.  He denied suicidal or homicidal ideation.  He reported that he had taken Zoloft in the past, but had stopped for financial reasons.  The diagnostic assessment was PTSD/depression.  Zoloft was prescribed.  A November 2003 psychiatry consultation reflects that he complained of depression and flashbacks, but denied nightmares.  He said he and his wife were running a catering business since he had retired from Westinghouse.  On objective mental status examination, his mood was euthymic, his affect was appropriate, he was oriented times three (so in all spheres, to time, person, and place), and he denied hallucinations and delusions.  His insight and judgment were fair, and he had no homicidal or suicidal ideation.  The Axis I diagnosis was depressive disorder not otherwise specified (NOS).  The GAF score was 60.  It was noted that he was taking Zoloft.

VA psychological testing was performed in January 2004.  During this testing, the Veteran reported that he had been married to his second wife for 33 years and said his marriage was good.  He reported that he had never received formal psychotherapy, and had not had any contact with mental health professionals.  He said he had never been homicidal or suicidal.  He said his current medications of Zoloft and Atenolol were very helpful.  He reported that, since Vietnam, he was more uncomfortable in social situations, but that he had a small circle of friends that were like family to him.  He said he also had a group of friends during the many years he had worked at AT&T.  He related that he had worked for AT&T from 1969 to 1999 as an electronic technician.  He had an involuntary retirement in 1999 when his employer closed its service centers.  He said he worked as a service representative for another company currently.  On examination, he was fashionably dressed and well-groomed.  He was oriented to person, place time and situation.  He was pleasant, cooperative and friendly.  He displayed a slightly restricted range of affect, while his mood appeared anxious.  His thought processes were organized, logical, and clear.  His speech was fluent and goal-directed.  He displayed no outward signs of thought disorder, and insight and judgment appeared lower than adequate.  He denied ever experiencing hallucinations, panic attacks or an overly elevated mood state.  The Axis I diagnoses were dysthymia and PTSD, chronic.  The GAF score was 55.  A February 2005 treatment note reflects that he was diagnosed with depression, with anxiety and palpitations.

During his August 2009 Board hearing, the Veteran testified that he was unable to sleep, and that his symptoms included irritability, sweating, crying in his sleep resulting in a wet pillow, nightmares, flashbacks (which he described as remembering), and panic attacks 5, 6 or 7 times per week.  He said these occurred in crowds.  He said he tried not to establish relationships with people.  He stated that he was drinking more heavily prior to going to bed, which helped to numb his mind.  He denied treatment for PTSD but said he was taking medication.

During an April 2010 VA PTSD examination, the examiner stated that the claims file had been reviewed for the pertinent history.  The Veteran complained of intrusive memories that occurred too often, and nightmares.  He said that he did not sleep well, and reported a nightmare three weeks previously that was kind of bad.  His wife told him that both sides of his pillow were soaked in the mornings.  He apparently also struck the family dog recently during a nightmare.  The examiner stated that although the Veteran reported having flashbacks quite a bit, upon further questioning, he seemed to be referring to memories.  He said he avoided thinking or talking about stressors.  When asked if he avoided activities that might remind him of stressors, he said quite a bit, but then later, when he was given examples such as avoiding war movies or visiting the Vietnam Memorial, he said, "If anything, I'm the opposite.  I do that kind of thing too much."  He reported that he had a marked loss of interest and that he used to enjoy ball games and fishing.  He said that he went fishing at Easter, and did not go to ball games because the crowds are too much and he did not like traffic.  

The Veteran did not describe feeling emotionally cut off from others, and stated that he felt close to immediate family, and had friends.  He described emotional numbness, saying that he did not cry when his parents and brother died.  He reported a sense of a foreshortened future, but the examiner noted that this seemed fairly reality-based since he then reported an extensive cardiac history.  He related that he had no real trouble falling asleep, but woke early and on average slept four to five hours per night.  He said he seemed irritable at times, his concentration was poor, he was very aware of his surroundings, and loud and unexpected noises caused him to start shaking.  His mood was occasionally sad, and he denied hallucinations and suicidal or homicidal thoughts.  When asked why he had not sought treatment for PTSD, he said it was because he felt there was no cure.  He stated that Zoloft was initially helpful, but no longer seemed to be working well.  He denied any history of suicidal attempts or hospitalizations.  The Veteran reported that he was retired by his company in 1994 when his employer's business closed, and then took a job as a service representative.  He said he had been married to his second wife for more than 40 years, and they had raised a daughter.  He currently lived with his wife, and worked full-time.  He said that in his spare time he liked shopping, and spending time with his wife, and went to flea markets or malls every weekend.  He went to his granddaughter's sporting events.  He saw her and his daughter many weekends, and said he had a good relationship with his daughter.  He said he went out to dinner with friends once a month.  He had no trouble keeping up with personal hygiene, grooming, or toileting, or with other activities of daily living, and helped around the house as needed.

On mental status examination, he was clean and well-groomed, his speech was normal in rate, tone, rhythm, and volume, his thoughts were linear, he denied suicidal or homicidal thoughts.  His mood was apparently good, but he seemed somewhat apprehensive about the examination.  His affect, while overall serious, was full in range and appropriate.  He was alert and fully oriented.  The Axis I diagnosis was PTSD, prolonged.  The GAF score was 61.  The examiner indicated that although the Veteran met the criteria for a diagnosis of PTSD, some of his symptoms were fairly mild, and in the avoidance cluster of symptoms, in particular, he very nearly seemed not to meet the diagnostic criteria for the disorder.  However, at the present time, giving the Veteran the benefit of the doubt, he remained diagnosed with PTSD.  The examiner recommended treatment for this condition, but also clarified that the Veteran's mental disorder signs and symptoms were transient or mild, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

The January 2004 VA examiner diagnosed PTSD and dysthymia on Axis I and assigned a GAF score of 55, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning, (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 46-47; see also 38 C.F.R. § 4.130.  A slightly higher GAF score of 60 was indicated on psychiatric consultation in November 2003, at which time the only psychiatric diagnosis was depressive disorder.  On VA examination in April 2010, the GAF score was even a bit better, 61, indicating just mild symptoms.  And, indeed, this most recent examiner indicated the Veteran barely met the diagnostic criteria for PTSD.  So the assessment of the severity of the PTSD and its attendant symptoms has been rather consistent since he filed his claim in July 2003.  

The April 2010 VA examiner also explained that the Veteran's mental disorder signs and symptoms were just transient or mild, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Board finds that the weight of the evidence does not show the Veteran's PTSD has been so severe since the effective date of his award as to warrant a higher rating of 50 percent or more.  The preponderance of the evidence does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as nightmares, panic attacks, sleeping difficulties, anger, and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310   (2007); and 38 C.F.R. § 3.159(a)(2).  But although he testified during his August 2009 Board hearing that he had frequent panic attacks, he denied panic attacks on examination in 2004 and did not complain of them on examination in 2010.  There also is no indication of treatment for panic attacks.  The Board therefore finds that the symptoms demonstrated and noted during his VA examinations and during the course of his outpatient treatment are more credible than his statements regarding panic attacks during his hearing before the Board.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

As a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner, including the VA compensation examiner, takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  So this determination is multi-factorial, not just predicated on his lay statements and hearing testimony, rather, all of the relevant medical and other evidence. 

The April 2010 VA examiner also indicated the Veteran was able to work full-time with few problems.  He reported that recently his paperwork became a bit less regimented, but said he was able to satisfactorily correct this problem.  He had a long-term marriage and family relationships.  He had friends with whom he routinely socialized, including in a close-knit environment, interests outside of his home, and was able to manage his basic and functional activities of daily living.  Indeed, this examiner stated the Veteran seemed to be fully functional.

Absent evidence of more symptoms indicating a higher severity of psychiatric dysfunction, the Board finds that the preponderance of the evidence is against a disability rating greater than 30 percent for his PTSD.   And since his PTSD has never been more than 30-percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating, either.  Fenderson, 12 Vet. App. at 125-26.

Lastly, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 54-56. 


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2011).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's service-connected disabilities have markedly interfered with his ability to work, meaning above and beyond that contemplated by his schedular ratings for these disabilities, or necessitated frequent hospitalization, etc.

In Thun, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Under the approach prescribed by VA, if, as here, the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 


The Veteran has not required frequent hospitalization for evaluation or treatment of the service-connected disabilities at issue.  To the contrary, all of his evaluation and treatment for these disabilities has been on an outpatient basis, not as an inpatient, much less frequent inpatient.  And there equally has not been any indication of marked interference with his employment, certainly none above and beyond that contemplated by the ratings assigned for his several disabilities.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Hence, extra-schedular consideration is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 


ORDER

The claim for a rating higher than 10 percent for the instability component of the left knee disability (that is, the portion rated under DC 5257) is denied.

But since there has been X-ray confirmation of osteoarthritis since October 2009, the Veteran is entitled to a separate 10 percent rating since for this additional left knee disability (under DC 5003), subject to the statutes and regulations governing the payment of VA compensation.

However, the claim for an initial rating higher than 10 percent for the left hip bursitis is denied.

The claim for an initial rating higher than 10 percent for the DJD of the lumbar spine is denied.

The claim for an initial rating higher than 30 percent for the PTSD is denied.


REMAND

As already alluded to, in a June 2011 decision the RO granted service connection and a 10 percent rating for CAD, status post CABG times six, and granted service connection and a noncompensable rating for a residual scar associated with this heart disability.

In a statement later in June 2011, in response, the Veteran disagreed with this 10 percent rating initially assigned for his CAD.  And to this end he submitted an ischemic heart disease (IHD) disability benefits questionnaire completed in June 2011 by his private physician.  The Board construes this June 2011 statement and evidence as an NOD with this initial 10 percent rating for his CAD.  He contends that a higher rating is warranted for this heart disability.

As the RO however has not provided him an SOC concerning this "downstream" claim, the Board must remand this claim to the RO, rather than merely referring it there, to provide this necessary SOC and to give him an opportunity, in response, to complete the steps necessary to perfect his appeal to the Board of this additional claim by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent).  See Manlincon v. West, 12 Vet. App. 238 (1999) and 38 C.F.R. § 20.200 (2011). 

Further regarding this claim for a higher initial rating for the CAD, status post CABG times six, the Veteran also needs to be reexamined to reassess the severity of this disability since his most recent VA examination of this disability was in May 2003, so nearly 9 years ago.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632   (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Any ongoing pertinent VA and private medical treatment records also should be obtained.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency and must be obtained if they could be determinative of the claim).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for his CAD since service.  With his authorization, obtain all identified records that are not already in the claims file - following the procedures set forth in 38 C.F.R. § 3.159(a)(1) and (a)(2) depending on whether the records identified are in the custody of a Federal department or agency.

Document all efforts to obtain these additional records.  If any attempts and necessary follow-up attempts to obtain any additionally identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).


2.  Upon receipt of all additional records, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's service-connected CAD, status post CABG times six.  The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history. 

The examiner must discuss the underlying rationale for all opinions expressed, if necessary citing to specific evidence in the file and addressing the applicable rating criteria.

3.  Send the Veteran an SOC addressing this additional claim concerning whether he is entitled to a higher initial rating for his service-connected CAD status post CABG times six.  Reiterate that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect an appeal to the Board concerning this additional claim.  And give him the required time to perfect an appeal of this additional claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


